Title: The Swedish-American Treaty of Amity and Commerce, with Translation, 3 April [i.e., 5 March] 1783
From: Franklin, Benjamin,Creutz, Comte de
To: 


This treaty, negotiated by Franklin and the comte de Creutz, Swedish ambassador to the French court, was the first pact signed by the United States with a nation that was not already an ally in the War of Independence. Both parties recognized that its value was as much symbolic as commercial. King Gustavus III, who made an overture in April, 1782, as soon as Franklin began peace negotiations with Great Britain, wanted to be known as “the first Power not at war with England that had sought [an] Alliance” with America. Moreover, he requested that the treaty be negotiated with Franklin, whom he held in high esteem. Congress, in response, conferred upon Franklin full powers and sent a draft treaty, instructing him not to let the possibly controversial Article 4 impede the process, since the “direct & essential object of the treaty is to obtain the Recognition of our Independency by another European power.” Franklin’s papers provide scant information about the negotiations; he had promised to keep them confidential and had good reason to distrust the mail. Creutz, on the other hand, kept his monarch fully informed by means of secure couriers. We present here an account of events based largely on Creutz’s dispatches and an examination of the treaty proposals provided by Congress and the Swedish court.


Creutz and Franklin began negotiations on December 18, 1782, as soon as Creutz received his instructions. Franklin’s instructions had arrived a month earlier, at which time Creutz had said that he could not begin discussions until the preliminary articles between England and America were signed. Now that they had been signed, even though they were as yet provisional, the two men could compare the proposed treaties sent by their respective governments. Congress’ proposal, adapted from a draft of the treaty with the Netherlands, consisted of 18 articles. Sweden’s proposal contained 27 articles. It was, as Franklin had been told it would be, based on the Franco-American Treaty of Amity and Commerce, with a few additions taken from the recently concluded Dutch-American treaty. Finding that the two proposals differed “in several points,” Creutz sought further instructions from his court, informing Gustavus III that he would try to persuade Franklin to “accept unconditionally” the Swedish draft treaty. If Franklin “should insist on the admission of the articles in his draft which differ,” Creutz would send a courier with Congress’ draft for the king’s consideration. Whichever congressional articles the king agreed to, they should be returned to Paris “worded in French, because the Treaty must be written in the two languages. Since I know English perfectly,” he continued, “I shall examine the translation which Mr. Franklin makes very closely to see that it is exact. Moreover, the signatures will be under the French text.” Creutz went on to describe Congress’ Article 4, regarding Sweden’s obligation to protect American ships, and the reciprocal Article 5, the two Congress predicted might be problematic. Not surprisingly, Creutz did forward a copy of the congressional draft to the Swedish court, doubtless at Franklin’s request.

Matters then stagnated as the diplomats waited for Sweden’s response. It was not forthcoming. Creutz kept the king informed of the negotiations between England, France, and Spain, and reassured him on January 9 that he would “not take another step” with Franklin until the preliminary articles were published. Finally, on January 23, three days after all the belligerents signed preliminary treaties and a cessation of hostilities was declared, Creutz reported that Franklin agreed to “accept the treaty exactly as it was drafted by Your Majesty.” They would probably “proceed to the signing” by the following week.
Creutz now felt that timing was critical. Franklin had begun to pressure him as soon as the armistice was signed on January 20; the American’s eagerness to conclude a treaty had induced him to follow Congress’ advice and not wait for Sweden’s decision on the congressional articles that were not included in the Swedish draft. On Sunday, February 2, the British ratification of the Anglo-French preliminary treaty arrived at Versailles. Vergennes gave Creutz a copy that same day, which he immediately sent to Sweden. On February 3 Vergennes exchanged ratifications with the British ambassador. With the British having announced that the Anglo-American preliminary articles granting independence to the United States would now take effect, Creutz believed that he had to “seize the moment” and conclude the treaty with Franklin. If he did not (as he explained to the king), he risked forfeiting Sweden’s opportunity to be the first power to sign a treaty with the new nation. Portugal, he had learned, had already started negotiating with the United States, with England’s knowledge. Franklin was “growing colder by the day.” He could not afford to wait any longer.
On February 5, at eleven o’clock in the morning, Franklin and Creutz signed the treaty in the Swedish ambassador’s residence after exchanging powers. The text was identical to the draft sent by Sweden. “But as this Minister’s instructions contained explicit orders to limit the treaty to 15 years,” Creutz explained to the king, “we added a separate article to this effect, which can be ratified on its own.” Franklin agreed to keep the treaty secret until it was ratified. So as not to “excite the attention of the other powers,” Creutz decided that Captain d’Aminoff, a courier of the king’s who would carry the treaty to Sweden, should disguise himself as a common traveler.
That same day after dinner, Creutz received a dispatch from the king; by the time it was deciphered, it was nine o’clock at night. Its contents nearly plunged him into “despair”: Gustavus had ordered him not to sign anything until after the Anglo-American preliminary treaty had been published in London. He was somewhat consoled by learning, from an accompanying dispatch from the president of the Chancellery, that the king’s concerns about potential British retaliation would evaporate once the peace was concluded. Creutz assured the king that any “step backwards” with Franklin at this point would present “the most serious consequences and would serve only to compromise the interests of Your Majesty.” He hit upon a plan that he doubted would work, but in fact it succeeded: he persuaded Franklin to agree to sign a new version of the treaty with the date left blank, to be filled in once the publication of the preliminary treaty arrived from London. Franklin, knowing that the treaty was already printed and expecting a copy to arrive in a matter of days, agreed to mollify Gustavus with this additional precaution. On February 8 the two ministers signed and sealed new, undated versions of the treaty and burned the previous ones. L’Air de Lamotte had already made a copy of the February 5 treaty for Franklin, however, who kept at least a part of it. The section that survives is the final three pages: the last five articles, the date, and indications of the signatures and seals.
For another week, with the undated treaty still in his office as he awaited news from London, Creutz continued to believe that the treaty was a secret to everyone but the American peace commissioners and Vergennes. He was wrong. On February 6 John Adams wrote the news to a member of Congress with no indication that discretion was required, and on the following day he sent word to Dumas that the treaty had been signed on February 5. The British ambassador knew by February 9 that Franklin had “entirely finished & signed” the treaty with Sweden. On February 14, after Adams’ letter reached Holland, the Gazette de Leyde broadcast the news all over Europe. That same day, Creutz hosted a dinner for the Americans in honor of the accord.
In the meantime, Gustavus had agreed to grant Congress the four articles not included in the Swedish draft, Articles 4, 5, 6, and 17. These were formulated into five separate articles (Congress’ article 4 was split in two), which Creutz received on February 23. Although he informed Franklin that they had arrived, the Swedish ambassador stalled further negotiations out of fear that the debates then raging in Parliament might affect Britain’s position on America. By the beginning of March even Vergennes was warning Creutz that he had better conclude the treaty, assuring him that America’s position was stable and telling him of the other ambassadors who were openly making overtures to the Americans. That, coupled with Franklin’s impatience and the unwelcome news that Creutz himself was being recalled to Sweden, contributed to his decision that he “could not postpone it any longer.”
On March 5, Creutz and Franklin agreed on the five separate articles and signed all the documents. Fearful of not signing on that day, but equally afraid of the king’s displeasure if he once again signed prematurely, Creutz “persuaded Mr. Franklin to give the treaty the date of April 3, within which time everything should be settled that concerns the peacemaking and nothing should remain but the ratification.” Creutz told the king that waiting for ratification was unnecessary, in any case. He chose the date of April 3 as the last day he was likely to be in Paris.
The king’s courier left Paris with the signed treaty on March 8. The official text he carried, identical to its American counterpart published here, contained 27 articles drafted by Sweden, one unnumbered separate article added by Franklin on February 5, and five numbered separate articles supplied by Sweden at Franklin’s request, reflecting everything else that Congress had sought.

Franklin finally informed Livingston on March 7 that the treaty was concluded and that he would send it at the first opportunity. He sent a duplicate on April 15, hoping that the first one had already been ratified. (Both letters are below.) When Congress did finally ratify the treaty on July 29, the members were struck by “a manifest impropriety” (in fact, two of them) in the preamble, which they insisted that Franklin amend: the name of the country and the name of one state were incorrect. The word “North” should be struck from “the United States of North America,” they chided, and as for the three counties on the Delaware, “there is no such State in the union.” This preamble, supplied by Sweden, had been taken from the Franco-American commercial treaty signed by Franklin, Deane, and Lee in February, 1778. (The state’s name was correctly listed in the preamble to the Franco-American treaty of alliance signed the same day.) In December, 1782, having just concluded the peace negotiations with England and with so much else on his mind, Franklin must not have bothered to scrutinize the preamble of the draft Creutz showed him. Thereafter, knowing that the text had not changed, he probably never read it again.
 

  [April 3, i.e., March 5, 1783]
I.
Traité d’Amitié et de Commerce conclu entre Sa Majesté leRoi de Suede et les Etats Unis de l’Amérique Septentrionale
Le Roi de Suede des Goths et des Vandales &c. &c. &c. Et les Treize Etats Unis de l’Amerique Septentrionale, sçavoir, New-Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New-York, New-Jersey, Pensylvanie, les Comtés de New-Castle, de Kent et de Sussex sur la Delaware, Maryland, Virginie, Caroline Septentrionale, Caroline Meridionale et Georgie, desirant d’établir d’une maniere stable et permanente les regles qui devront être suivies relativement à la Correspondence et au Commerce que les deux Parties ont jugé necessaire de fixer entre leurs Pays, États et Sujets respectifs, Sa Majesté et les Etats Unis ont cru ne pouvoir mieux remplir ce but qu’en posant pour base de leurs Arrangemens, l’Utilité et l’avantage reciproques des deux Nations, en évitant toutes les préferances onereuses qui sont ordinairement une Source de discussions, d’embarras et de mécontentements; et en laissant à chaque Partie la Liberté de faire au Sujet du Commerce et de la Navigation, les reglemens intériures qui seront à Sa Convenance.
Dans cette vue Sa Majesté le Roi de Suede a nommé et constitué pour son Plenipotentiaire le Comte Gustave Philippe de Creutz, son Ambassadeur Extraordinaire près sa Majesté très Chretienne et Chevalier Commandeur de ses ordres; et les Etats Unis ont de leur Coté pourvû de leurs Pleinpouvoirs le Sieur Benjamin Franklin leur Ministre Plenipotentiaire près Sa Majesté très Chretienne; les quels Plenipotentiaires, après avoir échangé leurs Pleinpouvoirs, et en consequence d’une mure deliberation ont arreté, conclu et signé les Articles Suivants.


Art. 1.
Il y aura une Paix ferme, inviolable et universelle, et une Amitié vraie et sincere entre le Roi de Suede, Ses Heritiers et Successeurs. et entre les Etats Unis de l’Amerique, ainsi qu’entre les Sujets de Sa Majesté et ceux des dits Etats, comme aussi entre les Pays, Isles, Villes et Places, situées sous la Jurisdiction du Roi et des dits Etats Unis, sans exception aucune de Personnes et de Lieux; les Conditions stipulées dans le présent Traité devant être perpetuelles et permanentes entre le Roi, ses Heritiers et Sucesseurs et les dits Etats Unis.


Art. 2d.
Le Roi et les Etats Unis s’engagent mutuellement à n’accorder par la Suite aucune faveur particuliere en fait de commerce et de Navigation à d’autres Nations; qui ne devienne aussitôt commune à l’autre Partie; et celle cy jouira de cette faveur gratuitement, si la Concession est gratuite; ou en accordant la même Compensation si la Concession est conditionelle.



Art. 3.
Les Sujets du Roi de Suede ne payeront dans les Ports, Havres, Rades, Contrées, Isles, Villes et Places des Etats Unis, ou dans aucun d’iceux [de ceux-ci], d’autres ni de plus grand Droits et impots de quelque nature qu’ils puissent être, que ceux que les Nations les plus favorisées sont ou seront tenues de payer; et ils jouiront de tous les Droits, Libertés, Privileges, Immunités et exemptions en fait de Negoce, Navigation et de Commerce dont jouissent ou jouiront les dites Nations, soit en passant d’un Port à l’autre des dits Etats, soit en y allant ou en revenant de quelque Partie ou pour quelque partie du monde que ce soit.


Art. 4.
Les Sujets et Habitans des dits Etats Unis ne payeront dans les Ports, Havres, Rades, Isles, Villes et Places de la Domination du Roi de Suède,d’autres ni de plus grands Droits ou impots, de quelque nature qu’ils puissent être, et quelque nom qu’ils puissent avoir, que ceux que les Nations les plus favorisées sont ou seront tenues de payer; et ils jouiront de tous les Droits, Libertés, Privileges, immunites et exemptions en fait de Negoce, Navigation et Commerce dont jouissent ou jouiront les dites Nations, soit en passant d’un Port à un autre de la Domination de sa dite Majesté, soit en y allant ou en revenant de quelque Partie du monde, ou pour quelque partie du monde que ce soit.


art. 5.
Il sera accordé une pleine, parfaite et entiere Liberté de Conscience aux habitants et Sujets de chaque Partie et personne ne sera molesté à l’égard de son Culte, moyennant qu’il se soumette, quant à la Demonstration publique aux Loix du Pays. De plus on permettra aux habitans et Sujets de chaque Partie, que decedent dans le Territoire de l’autre Partie, d’être enterrés dans les endroits convenables et décents qui seront assignés à cet effet, et les deux Puissances contractantes pourvoiront chacune dans sa Jurisdiction, à ce que les Sujets et habitans respectifs puissent obtenir les Certificats de mort, en cas qu’il soit requis de les livrer.



Art. 6.
Les Sujets des Parties contractantes pourront dans les Etats respectifs disposer librement de leur fonds et biens, soit par Testament, Donation ou autrement, en faveur de telles personnes que bon leur semblera, et leurs Heritiers dans quelque endroit où ils demeureront, pourront recevoir ces Sucessions, même ab intestato, soit en personne, soit par un procureur, sans qu’ils aient besoin d’obtenir des Lettres de Naturalization. Ces heritages, aussi bien que les Capitaux et fonds que les Sujets des deux Parties, en changeant de demeure, voudront faire sortir de l’endroit de leur Domicile, seront exemts de tout droits de Detraction, de la part du Gouvernement des deux Etats respectifs. Mais il est convenu en même tems, que le contenu de cet article ne derogera en aucune maniere aux ordonnances promulguées en Suède contre les Emigrations, ou qui pourront par la suite être promulguées, les quelles demeureront dans toute leur force et vigueur. Les Etats Unis, de leur côté, ou aucuns d’entre eux seront libres de statuer sur cette matiere telle Loi qu’ils jugeront à propos.


art. 7.
Il sera permis à tous et un chacun des Sujets et habitans du Royaume de Suede, ainsi qu’à ceux des Etats Unis de naviguer avec leurs Bâtimens en toute Sureté et Liberté et sans distinction de ceux à qui les Marchandises et leurs Chargemens appartiendront, de quelque port que ce soit. Il sera permis également aux Sujets et habitans des deux Etats de naviguer et de negocier avec leurs Vaisseaux et marchandises et de frequenter avec la même Liberté et Sureté, les Places Ports et havres des Puissances ennemies des deux Parties contractantes, ou de l’une d’elles, sans être aucunement inquietés ni troublés, et de faire le Commerce non seulement directement des Ports de l’Ennemi à un port neutre, mais encore d’un port ennemi à un autre port ennemi; soit qu’il se trouve sous la Jurisdiction d’un même ou des differents Princes. Et comme il est reçu par le present Traité, par rapport aux Navires et aux Marchandises, que les Vaisseaux libres rendront les marchandises libres, et que l’on regardera comme libre tout ce qui sera à Bord des Navires appartenants aux Sujets d’une ou de l’autre des Parties contractantes, quand même le Chargement ou partie d’icelui appartiendroit aux ennemis de l’une des deux, bien entendu néanmoins, que les marchandises de contrabande seront toujours exceptées; les quelles étant interceptées, il sera procedé conformement à l’esprit des articles suivants. Il est également convenu que cette même Liberté s’etendra aux personnes qui naviguent Sur un Vaisseau libre; de maniere que quoiqu’elles soient ennemies des deux Parties, ou de l’une d’elles, elles ne seront point tirées du Vaisseau libre, si ce n’est que ce fussent des gens de Guerre actuellement au Service des dits ennemis.


Art. 8.
Cette Liberté de Navigation et de Commerce s’étendra à toutes Sortes de marchandises, à la reserve seulement de celles qui sont exprimées dans l’article suivant et designées sous le nom de marchandises de Contrebande.


Art. 9.
On comprendre sous ce nom de marchandises de Contrabande ou defendues, les armes, Canons, Boulets, Arquebuses, Mousquets, Mortiers, Bombes, Petards, Grenades, Saucisses, Cercles poissés, Affuts, Fourchettes, Bandoulieres, poudre à canon, meches, Salpêtre, Souffre, Balles, Piques, Sabres, Epées, Morions, Casques, Cuirasses, Halbardes, Javelines, Pistolets et leurs Fourreaux, Baudriers, Bayonettes, Chevaux avec leurs Harnois et tous autres semblables genres, d’armes et d’instruments de guerre servant à l’usage des Troupes.


Art. 10
On ne mettra point au nombre des Marchandises defendues celles qui suivent sçavoir, toutes Sortes de draps et tous autres ouvrages de Manufactures de laine, de Lin, de Soye, de Cotton, et de toute autre matiere, tout genre d’habillement, avec les choses qui servent ordinairement à les faire; Or, Argent monnoyé ou non monnoyé, Etain, Fer, plomb, Cuivre, Laiton, Charbon à fourneau, bled, orge et toute autre Sorte de Grains et de legumes, la Nicotiane, vulgairement appellée Tabac, toutes Sortes d’aromates, Chaires Salées et fumées, Poissons salés, fromage et Beurre, Bierre, Huile, Vins, Sucres, Toutes sortes de Sels et de Provisions servant à la Nourriture et à la Subsistance des hommes; Tous genres de Coton, Chanvre, Lin, Poix tant liquide que Seche, Cordages, Cables, voiles, Toiles propres à faire des voiles, ancres et Parties d’Ancres quelles qu’elles puissent être, Mats de Navires, Planches, Madriers, Poutres et toute Sorte d’arbres et toutes autres choses necessaires pour construire ou pour radouber les Vaisseaux. On ne regardera pas non plus comme marchandises de Contrebande, celles qui n’auront pas pris la forme de quelque instrument ou attirail, servant à l’usage de la Guerre sur Terre ou sur mer, encore moins celles qui sont preparées ou travaillées pour tout autre usage. Toutes ces Choses seront censées Marchandises Libres de même que toutes celles qui ne sont point comprises et specialement designées dans l’article precedent, de Sorte qu’elles ne pourront sous aucune interpretation pretendue d’icelles être comprises sous les éffets prohibés ou de contrebande; au contraire elles pourront être librement transportées par les Sujets du Roi et des Etats Unis, même dans les lieux ennemis, excepté seulement dans les Places assiegées, bloquées ou investies; et pour telles, seront tenues uniquement les places entourées de prés par quelqu’une des Puissances Belligerantes.


Art. 11.
Afin d’écarter et de prevenir de part et d’autre toutes sortes de Discussions et de Discorde, il a été convenu que dans le cas où l’une des deux Parties se trouveroit engagée dans une Guerre, les Vaisseaux et Batimens appartenants aux Sujets ou habitans de l’autre devront être munis de Lettres de mer ou Passeports, exprimant le nom, la Proprieté et le Port du Navire, ainsi que le nom et la Demeure du maitre ou Commandant du dit Vaisseau, afin qu’il apparoisse par là que le dit Vaisseau appartient réellement et veritablement au Sujet de l’une ou de l’autre Partie. Ces Passeports qui seront dressés et expediés en due et bonne forme, devront également être renouvellés toutes les fois que le Vaisseau revient chez lui dans le Cours de l’an. Il est encore convenu que ces dits Vaisseaux chargés devront être pourvus non seulement de Lettres de mer, mais aussi de Certificats contenants les Details de la Cargaison, le lieu d’où le Vaisseau est parti, et celui de sa Destination, afin que l’on puisse connoitre s’ils ne portent aucune des Marchandises defendues ou de Contrebande specifiées dans l’article 9. du present Traité, lesquels Certificats seront également expediés par les officiers du lieu d’où le Vaisseau sortira.


Art. 12.
Quoique les vaisseaux de l’une et de l’autre Partie pourront naviguer librement et avec toute Sureté, comme il est expliqué à l’art. 7. ils seront néanmoins tenus, toutes les fois qu’on l’exigera, d’exhiber tant en pleine Mer que dans les Ports, leurs passeports et Certificats cy dessus mentionnés. Et n’ayant pas chargé des Marchandises de Contrebande pour un port ennemi, ils pourront librement et sans empechement poursuivre leur voyage vers le lieu de leur Destination. Cependant on n’aura point le Droit de demander l’exhibition des Papiers aux Navires Marchandes convoyé par des Vaisseaux de Guerre; mais on ajoutera foi à la parole de l’Officier commandant le Convoy.


Art. 13.
Si en produisant les dits Certificats il fut decouvert que le Navire porte quelques uns de ces effets qui sont declarés prohibés et de Contrebande, et qui sont consignés pour un port ennemi, il ne sera cependant pas permis de rompre les Ecoutilles des dits navires, ni d’ouvrir aucune Caisse, Coffre, malle, Ballot et Tonneau, ou d’en deplacer ni d’en detourner la moindre partie des Marchandises, jusqu’à ce que la Cargaison ait été mise à terre, en presence des officiers preposés à cet effet, et que l’inventaire en ait été fait. Encore ne sera t’il pas permis de vendre, échanger ou aliener la Cargaison, ou quelque partie d’icelle, avant qu’on aura procedé legalement au Sujet des marchandises prohibées et qu’elles auront été declarées confiscables par Sentence; à la reserve neanmoins tant des navires même que des autres marchandises qui y aurons été trouvées et qui, en vertu du present Traité, doivent être censées libres; les quelles ne peuvent être retenues sous pretexte qu’elles ont été chargées avec des Marchandises defendues, et encore moins être confisquées comme une prise Legitime. Et supposé que les dites Marchandises de Contrebande, ne faisant qu’une partie de la Charge, le Patron du Navire agréat, consentit et offrit de les livrer au Vaisseau qui les aura decouvertes; en ce cas celui cy, apres avoir reçu les Marchandises de bonne prise, sera tenu de laisser aller aussitôt le Batiment, et ne l’empechera en aucune maniere de poursuivre sa route vers le lieu de sa Destination. Tout Navire pris et amené dans un des Ports des Parties contractantes, sous pretexte de Contrebande, qui se trouve, par la visite faite n’être chargé que de marchandises declarées libres, L’armateur ou celui qui aura fait la prise, sera tenu de payer tous les fraix et dommages au Patron du Navire retenu injustement.


Art. 14.
On est également convenu que tout ce qui se trouvera chargé par les Sujets d’une des deux Parties dans un Vaisseau appartenant aux Ennemis de l’autre Partie, sera confisqué en entier, quoique ces effets ne soient pas au nombre de ceux declarés de contrebande, comme si ces effets appartenoient à l’Ennemi même, à l’exception néanmoins des effets et Marchandises qui auront été chargés sur des vaisseaux ennemis avant la Declaration de Guerre et même Six mois après la Declaration, après le quel Terme l’on ne sera pas censé d’avoir pu l’ignorer; les quelles marchandises ne seront en aucune maniere Sujettes à Confiscation, mais seront rendues en nature fidelement aux Proprietaires qui les reclameront ou feront reclamer avant la confiscation et vente; comme aussi leur provenu, si la reclamation ne pouvoit se faire que dans l’intervalle de huit mois après la vente, la quelle doit être publique, bien entendu néanmoins, que si les dites marchandises sont de Contrebande, il ne sera nullement permis de les transporter ensuite à aucun Port appartenant aux ennemis.


art. 15.
Et afin de pourvoir plus efficacement à la Surété des deux Parties contractantes, pour qu’il ne leur soit fait aucun prejudice par les Vaisseaux de Guerre de l’autre Partie ou par des armateurs particuliers, il sera fait defense à tous Capitanes et Commandants des Vaisseaux de Sa Mté. Suédoise et des Etats Unis, et tous leurs Sujets de faire aucun Dommage ou insulte à ceux de l’autre Partie; et au cas qu’ils y contreviennent, ayant été trouvés coupables, aprés l’examen fait par leur propres Juges, ils seront tenus de donner Satisfaction des tout dommage et interêt; et de les bonnifier sous peine et obligation de leurs Personnes et Biens.


Art. 16.
Pour cette cause chaque particulier voulant armer en course, sera obligé avant que de recevoir les patentes ou ses Commissions speciales de donner par devant un Juge competent, caution de Personnes solvables, chacun solidairement, pour une Somme suffisante afin de repondre de tous les dommages et Torts que l’Armateur, ses officiers, ou autres étant à Son Service, pourroient faire en leurs Courses, contre la teneur de present Traité et contre les Edits faits de part et d’autre en vertu du même Traité par le Roi de Suede et par les Etats Unis, même sous peine de revocation et Cassation des dites Patentes et Commissions speciales.


Art. 17.
Une des Parties contractantes étant en Guerre, et l’autre restant neutre, s’il arrivoit qu’un navire marchand de la Puissance neutre fut pris par l’ennemi de l’autre partie et repris ensuite par un vaisseau ou par un Armateur de la Puissance en Guerre; de même que les Navires et marchandises de quelle Nature qu’els puissent être lorsqu’elles auront été enlevées des mains de quelque Pirate ou Ecumeur de mer, elles seront emmenées dans quelque Port de l’un des deux Etats et seront remises à la Garde des officiers du dit Port, afin d’être rendus en entier à leur veritable Proprietaire, aussitot qu’il aura produit des preuves suffisantes de la propriété. Les Marchands, Patrons et proprietaires des Navires, Matelots, gens de toute Sorte, Vaisseaux et Batimens et en general aucunes marchandises ni aucuns effets de chacun des Alliés ou de leurs Sujets ne pourront être assujettis à aucun embargo, ni retenus dans aucun des Pays, Territoires, Isles, villes, Places, Ports, Rivages ou Domaines quelconques de l’autre allié, pour quelque expedition militaire, usage public ou particulier de qui que ce soit, par saisie, par force ou de quelque maniere semblable. D’autant moins serait’il permis aux Sujets de chacune des Parties de prendre ou enlever par force quelque chose aux Sujets de l’autre Partie, sans le consentement du proprietaire; ce qui néanmoins ne doit pas s’entendre des Saisies, Detentions et arrets qui se feront par ordre et autorité de la Justice et selon les voyes ordinaires pour dettes ou delits, au Sujet des quels il devra être procedé par voye de droit selon les formes de Justice.


Art. 18.
S’il arrivoit que les deux Parties contractantes fussent en même tems en guerre contre un ennemi commun, on observera de part et d’autre les Points suivans.
1°. Si les Batimens de l’une des deux Nations repris par les Armateurs de l’autre n’ont pas été au pouvoir de l’Ennemi au delà de 24 heures, ils seront restitués au premier proprietaire moyenant le Payement du Tiers de la Valeur du Batiment et de celle de la Cargaison. Si au contraire le vaisseau repris a été plus de 24 heures au Pouvoir de l’ennemi, il appartiendra en entier à celui qui l’aura repris.
2°. Dans le cas que dans l’intervalle de 24 heures un navire est repris par un Vaisseau de guerre de l’une des deux Parties, il sera rendu au premier Proprietaire, moyennant qu’il paye un Trentieme de la Valeur du Navire et de sa Cargaison, et le dixieme, s’il a été repris après les 24 heures, lesquelles sommes seront distribuées en guise de gratification aux Equipages des Vaisseaux qui l’auront repris.
3°. Les prises faites de la maniere susdite seront restituées aux proprietaires, après les preuves faites de la Proprieté, en donnant caution pour la part qui en revient à celui qui a tiré le navire des mains de l’ennemi.
4°. Les Vaisseaux de guerre et Armateurs des deux Nations seront reciproquement admis avec leurs prises, dans les Ports respectifs de chacune, mais ces Prises ne pourront y être dechargées ni vendues qu’après que la Legitimité de la Prise faite par des batimens Suedois aura été decidée selon les Loix et reglemens établis en Suede; tout comme celle des Prises faites par des Batimens Americains, sera jugée selon les Loix, et reglemens determinées par les Etats Unis de l’Amerique.
5°. Au Surplus il sera libre au Roi de Suede ainsi qu’aux Etats Unis de l’Amerique, de faire tels reglemens qu’ils jugeront necessaires relativement à la conduite que devront tenir leurs vaisseaux et armateurs respectifs à l’egard des Batimens qu’ils auront pris et conduits dans les Ports des deux Puissances.


Art: 19.
Les Vaisseaux de Guerre de sa Majesté Suedoise et ceux des Etats Unis, de même que ceux que leurs Sujets auront armés en guerre, pourront en toute Liberté conduire les Prises qu’ils auront faites sur leur ennemis dans les Ports ouverts en tems de Guerre aux autres Nations amies, sans que ces Prises, entrant dans les dits Ports, puissent être arrêtées ou saisies, ni que les officiers des lieux puissent prendre connaissance de la validité de dites Prises, les quelles pourront sortir et être conduites franchement et en toute Liberté aux lieux portés par les Commissions, dont les Capitaines des dits vaisseaux seront obligés de faire montre.


art. 20.
Au cas que quelque Vaisseau appartenant à l’un des deux Etats, ou à leurs Sujets, aura échoué, fait naufrage ou souffert quelque autre Dommage sur les Côtes ou sous la Domination de l’une des deux Parties, il sera donné toute aide et assistance aux Personnes naufragées ou qui se trouvent en danger, et il leur sera accordé des Passeports pour assurer leur retour dans leur Patrie. Les Navires et marchandises naufragées ou leur provenu, si ces effets eussent été vendue, etant reclamés dans l’an et Jour par les Proprietaires, ou leur ayant cause, seront restitués, en payant les fraix de Sauvement, conformement aux Loix et coutumes des deux Nations.


Art. 21.
Lors que les Sujets et habitans de l’une des deux Parties avec leurs vaisseaux soit publics, soit equipées en guerre, Soit particuliers, ou employés au Commerce, seront forcés par une Tempête, par la poursuite des Corsaires et des ennemis, ou par quelqu’autre necessité urgente de se retirer, et d’entrer dans quelqu’une des Rivieres, Bayes, rades ou Ports de l’une des deux Parties, ils seront reçus et traités avec humanité et honneteté, et jouiront de toute amitié, protection et assistance; et il leur sera permis de se pourvoir de rafraichissemens, de vivres et de toute chose necessaires pour leur Subsistance, pour la reparation de leurs vaisseaux et pour continuer leur voyage; le tout moyennant un prix raisonnable; et ils ne seront retenus en aucune maniere, ni empêchés de sortir des dits Ports ou Rades, mais pourront se retirer et partir quand et comme il leur plaira sans aucun obstacle ni empéchement.


Art. 22.
Afin de favoriser d’autant plus le Commerce des deux côtés, il est convenu que dans le cas où la guerre surviendroit entre les deux Nations sus dites, ce qu’à Dieu ne plaise, il sera accordé un tems de neuf mois apres la Declaration de Guerre, aux marchands et Sujets respectifs de part et d’autre, pour pouvoir se retirer avec leurs effets et meubles, les quels ils pourront transporter, ou faire vendre où ils voudront, sans qu’on y mette le moindre obstacle, ni qu’on puisse arrêter les éffets et encore moins les Personnes pendant les dits neuf mois; mais qu’au contraire on leur donnnera pour les vaisseaux et éffets qu’ils voudront prendre avec eux des Passeports valables pour le tems qu’il sera necessaire pour leur retour; mais s’il leur est enlevé quelque chose, ou s’il leur a été fait quelqu’injure, durant le Terme prescrit cy dessus, par l’une des Parties, leurs peuples et Sujects, il leur sera donné à cet égard pleine et entiere Satisfaction. Ces Passeports susmentionnés serviront également de Saufconduits contre toutes insultes ou prises que les Armateurs pourront intenter de faire contre leurs personnes et leurs effets.


art. 23.
Aucun Sujet du Roi de Suede ne prendra de Commission ou lettre de Marque pour armer quelque Vaisseau afin d’agir comme Corsaire contre les Etats Unis de l’amerique, ou quelques uns d’entre Eux, ou contre les Sujets, peuples ou habitans d’iceux, ou contre la Proprieté des Habitans de ces Etats, de quelque Prince ou Etat que ce soit, avec le quel ces dits Etats Unis seront en Guerre. De même aucun Citoyen Sujet ou habitant des dits Etats Unis et de quelqu’un d’entre eux ne demandera ni acceptera aucune Commission ou Lettre de marque afin d’armer quelque Vaisseau pour courre sus aux Sujets de Sa Mté. Suedoise ou quelqu’un d’entre eux ou leur proprieté, de quelque Prince ou état que ce soit avec qui sa dite Majesté se trouvera en guerre. Et si quelqu’un de l’une ou de l’autre Nation prenoit de pareilles Commissions ou Lettres de marque, il sera puni comme Pirate.


Art. 24.
Les vaisseaux des Sujets ou Habitants d’une des deux Parties, abordant à quelque côte de la Dependance de l’autre, mais n’ayant point dessein d’entrer au Port, ou y étant entré ne desirant pas de decharger leur Cargaison, ou rompre leur Charge n’y seront point obligés, mais au contraire jouiront de toutes les Franchises et exemtions accordes par les Reglemens qui subsistent relativement à cet objet.


Art. 25.
Lors qu’un Vaisseau appartenant aux Sujets et Habitans de l’une des deux Parties, naviguant en pleine Mer, sera rencontré par un Vaisseau de Guerre ou Armateur de l’autre, le Dit vaisseau de Guerre ou Armateur, pour éviter tout desordre, se tiendra hors de la portée du Canon, mais pourra toutes fois envoyer sa Chalouppe à bord du Navire marchand et y faire entrer deux ou trois hommes, aux quels le maitre ou Commandant du dit Navire, montrera son Passeport qui constate la proprieté du Navire; et après que le dit Batiment aura exhibé le Passeport, il lui sera libre de continuer son Voyage; et il ne sera pas permis de le molester, ni de chercher en aucune maniere à lui donner la Chasse ou à le forcer de quitter la Course qu’il s’etoit proposé.


Art. 26.
Les deux Parties contractante se sont accordé mutuellement la Faculté de tenir dans leurs Ports respectifs des Consuls, Vice Consuls, Agents et Commissaires dont les functions seront reglées par une Convention particuliere.


Art. 27.
Le présent Traité sera ratifié de part et d’autre, et les Ratifications seront échangées dans l’Espace de huit mois, ou plus tôt si faire se peut; à compter du Jour de la signature. En foi de quoi les Plenipotentiaires respectifs ont signé les articles cy dessus, et y ont apposé le Cachet de leurs armes.

Fait à Paris le trois Avril L’an de grâce mil Sept cent, quatrevingt trois.
  
    Gustav Philip Comte DE Creutz
       B Franklin
    [seal][seal]
  


Article separé.
Le Roi de Suède et les Etats Unis de l’Amerique Septentrionale sont convenus que le présent Traité aura son plein Effet pendant l’espace de quinze ans consecutifs à compter du Jour de sa Ratification; et les deux Parties contractantes se reservent la faculté de le renouveller au bout de ce tems.
Fait à Paris le trois Avril, mil Sept Cent quatre vingt trois.
    
    Gustav Philip Comte DE Creutz
       B Franklin
    [seal][seal]
  


Articles separés.
Art: 1.
Sa Majesté Suedoise fera usage de tous les moyens qui sont dans son pouvoir pour proteger et defendre les Vaisseaux et Effets appartenans aux Citoyens ou Habitans des Etats Unis de l’Amerique Septentrionale et à chacun d’iceux, qui seront dans les Ports, Havres ou Rades ou dans les Mers près des Païs, Isles, Contrées, Villes et Places de sa dite Majesté et fera tous ses Efforts pour recouvrir et faire restituer aux Proprietaires legitimes tous les Vaisseaux et Effets qui leur seront pris dans l’Etendue de sa Jurisdiction.


Art: 2.
De même les Etats Unis de l’Amerique Septentrionale protegeront et defendront les Vaisseaux et Effets, appartenans aux Sujets de sa Majesté Suedoise qui seront dans les Ports, Havres ou Rades ou dans les Mers près des Païs, Isles, Contrées Villes et Places des dits Etats, et feront tous leurs Efforts pour recouvrir et faire restituer aux Proprietaires legitimes tous les Vaisseaux et Effets qui leur seront pris dans l’Etendue de leur Jurisdiction.


Art: 3.
Si durant une Guerre Maritime à venir les deux Puissances contractantes prennent le parti de rester neutres et d’observer comme telles, la plus exacte Neutralité, alors on est convenu que s’il arrivoit que les Vaisseaux Marchands de l’une des Puissances, se trouvassent dans un Parage ou les Vaisseaux de Guerre de la même Nation ne fussent pas stationnés, ou bien s’ils se rencontrent en pleine Mer sans pouvoir avoir recours à leurs propres convois, dans ce cas le Commandant des Vaisseaux de Guerre de l’autre Puissance, s’il en est requis, doit de bonne foi et sincerement leur prêter les Secours dont ils pourront avoir besoin et en tel cas les Vaisseaux de Guerre et Fregates de l’une des Puissances serviront de Soutien et d’apui aux Vaisseaux Marchands de l’autre, bien entendu cependant que les Reclamans n’auroient fait aucun Commerce illicite ni contraires aux Principes de la Neutralité.


Art. 4.
Il est convenu et arrêté que tous les Marchands, Capitaines des Navires Marchands ou autres Sujets de sa Majesté Suedoise, auront l’entiere Liberté dans toutes les Places de la Domination ou Jurisdiction des Etats Unis de l’Amerique, de conduire eux mêmes leurs propres affaires, et d’employer qui il leur plaira pour les conduire, et qu’ils ne seront point obligés de se servir d’aucun Interprete ou Courtier, ni leur payer aucun honoraire à moins qu’ils ne s’en servent. En outre les Maitres des Navires ne seront point obligés, chargeant ou dechargeant leurs Navires, de se servir des Ouvriers qui peuvent être établis pour cet effet par l’autorité publique; mais ils seront entierement libres de charger ou de decharger eux mêmes leur Vaisseaux, et d’employer pour charger ou decharger ceux qu’ils croiront propres pour cet effet, sans payer aucuns Honoraires à titre de Salaire à aucune autre Personne que ce soit, et ils ne pourront être forcés de verser aucune espece de Marchandises dans d’autres Vaisseaux ou de les recevoir à leur bord et d’attendre pour être chargés, plus longtems qu’il ne leur plaira et tous et un chacun des Citoyens, Peuples et Habitans des Etats Unis de l’Amerique, auront et jouiront reciproquement des mêmes Privileges et Libertés dans touts les Places de la Jurisdiction du dit Royaume.


Art: 5.
Il est convenu que lorsque les Marchandises auront été chargées sur les Vaisseaux ou Bâtimens de l’une des deux Parties contractantes, elles ne pourront plus être assujetties à aucune Visite; toute Visite et Recherche devant être faite avant le Chargement, et les marchandises prohibées devant être arrêtées sur la Plage avant de pouvoir être embarquées, à moins qu’on ait des Indices manifestes ou des Preuves de Versement frauduleux de la part du Proprietaire du Navire ou de celui qui en a le Commandement. Dans ce cas seul il en sera responsable et soumis aux Loix du Païs où il se trouve. Dans aucun autre cas, ni les Sujets d’une des Parties contractantes se trouveront avec leurs Navires dans les Ports de l’autre, ni leurs Marchandises, ne pourront être arrêtés ou molestés pour cause de Contrebande, qu’ils auront voulu prendre à leur bord, ni aucune espece d’embargo mis sur leurs navires, les Sujets ou Citoyens de l’Etat ou ses marchandises sont declarées de Contrebande, ou dont la Sortie est defendue, et qui néanmoins auront vendu ou voulu vendre, et aliener les dites Marchandises, devant être les seuls qui seront duement punis pour une pareille Contravention.
Fait à Paris le trois Avril l’an de Grâce mil Sept cent quatre vingt trois.
    
    Gustav Philip Comte DE Creutz
       B Franklin
    [seal][seal]
  

 

II.
A treaty of Amity and Commerce concluded between his Majesty the king of Sweden and the United States of North America
The King of Sweden, of the Goths and Vandals &c &c &c and the thirteen United States of North America, to wit, New hampshire, Massachusetts bay, Rhode island, Connecticut, New York, New Jersey, Pensylvania, The counties of New Castle, Kent and Sussex on Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, desiring to establish in a stable and permanent manner the Rules which ought to be observed relative to the Correspondence and commerce which the two parties have judged necessary to establish between their respective countries, states and subjects His Majesty and the United States have thought that they could not better accomplish that end than by taking for a basis of their Arrangements the mutual interest and advantage of both nations thereby avoiding all those burthensome preferences, which are usually sources of debate, embarrassment and discontent, and by leaving each party at liberty to make respecting navigation & Commerce those interior regulations which shall be most convenient to itself.
With this view his Majesty the King of Sweden has nominated and Appointed for his plenipotentiary Count Gustavus Philip de Creutz, his Ambassador extraordinary to his Most Christian Majesty & Knight Commander of his Orders; and the United States on their part have fully empowered Benjamin Franklin their Minister plenipotentiary to his Most Christian Majesty; the said plenipotentiaries after exchanging their full powers and after mature deliberation in consequence thereof have agreed upon, concluded and signed the following Articles.—


Art. 1.
There shall be a firm inviolable and universal peace, and a true and sincere friendship between the King of Sweden, his heirs & successors, and the United States of America, and the subjects of his Majesty and those of the said States, and between the countries, islands, cities and Towns situated under the jurisdiction of the King and of the said United States, without any exception of persons or places, and the conditions agreed to in this present treaty shall be perpetual and permanent between the King his heirs & successors and the said United States.


Art. 2
The King and the United States engage mutually not to grant hereafter any particular favour to other nations in respect to Commerce & navigation, which shall not immediately become common to the other party, who shall enjoy the same favour freely, if the concession was freely made, or on allowing the same compensation, if the concession was conditional.—


Art. 3.
The subjects of the King of Sweden shall not pay in the ports, havens, roads, countries, islands, cities and towns of the United States, or in any of them, any other nor greater duties or imposts of what nature soever they may be, than those which the most favoured nations are, or shall be obliged to pay; and they shall enjoy all the rights, liberties, privileges, immunities & exemptions in trade Navigation & commerce which the said nations do or shall enjoy whether in passing from one port to another of the United States, or in going to or from the same from or to any part of the world whatever.


Art. 4.
The subjects and inhabitants of the said United States shall not pay in the ports, havens, roads, islands, cities and towns under the dominion of the king of Sweden any other or greater duties or imposts, of what nature so ever they may be, or by what name so ever called, than those which the most favoured nations are or shall be obliged to pay; and they shall enjoy all the rights, liberties, privileges, immunities and exemptions in trade, navigation and Commerce which the said nations do or shall enjoy whether in passing from one port to another of the dominion of his said Majesty or in going to or from the same from or to any part of the world whatever.


Art. 5.
There shall be granted a full perfect and entire liberty of Conscience to the inhabitants and subjects of each party, and no person shall be molested on Account of his worship, provided he submits, so far as regards the public demonstration of it, to the laws of the Country. Moreover liberty shall be granted, when any of the subjects or inhabitants of either party die in the territory of the other to bury them in convenient & decent places which shall be assigned for the purpose: And the two contracting parties will provide each in its jurisdiction that the subjects and inhabitants respectively may obtain certificates of the death in case the delivery of them is required.—


Art. 6.
The subjects of the contracting parties in the respective states may freely dispose of their goods and effects, either by testament donation or other wise in favour of such persons as they think proper; and their heirs in whatever place they shall reside, shall receive the succession even ab intestato either in person or by their attorney, without having occasion to take out letters of naturalization. These inheritances as well as the capitals & effects, which the subjects of the two parties, in changing their dwelling, shall be desirous of removing from the place of their abode, shall be exempted from all duty, called “droit de detraction” on the part of the government of the two states, respectively. But it is at the same time agreed that nothing contained in this article shall in any manner derogate from the Ordinances published in Sweden against emigrations or which may here after be published, which shall remain in full force and vigor. The United States on their part or any of them shall be at liberty to make, respecting this matter, such laws as they think proper.


Art. 7.
All and every [of] the subjects & inhabitants of the kingdom of Sweden, as well as those of the United States, shall be permitted to navigate with their vessels in all safety and freedom and without any regard to those to whom the merchandizes & cargoes may belong, from any port whatever. And the subjects and inhabitants of the two States shall likewise be permitted to sail & trade with their vessels and with the same liberty and safety to frequent the places, ports and havens of powers, enemies to both or either of the contracting parties, without being in any wise molested or troubled, and to carry on a commerce not only directly from the ports of an enemy to a neutral port, but even from one port of an Enemy to another port of an Enemy, whether it be under the jurisdiction of the same or of different princes. And as it is acknowledged by this treaty, with respect to ships & merchandizes, that free ships shall make free merchandizes and that every thing which shall be on board of ships belonging to subjects of the one or the other of the contracting parties shall be considered as free, even though the cargo or a part of it should belong to the enemies of one or both; it is nevertheless provided that Contraband goods shall always be excepted; which, being intercepted, shall be proceeded against according to the spirit of the following articles. It is likewise agreed that the same liberty be extended to persons who may be on board a free ship with this effect that although they be enemies to both or either of the parties they shall not be taken out of the free ship, unless they are soldiers in the actual service of the said enemies.



Art 8
This liberty of navigation & commerce shall extend to all kinds of merchandizes except those only which are expressed in the following article, and are distinguished by the name of Contraband Goods.


Art 9.
Under the name of Contraband or prohibited goods shall be Comprehended, Arms, great guns, cannon balls, Arquebuses, Musquets, mortars, bombs, petards, granadoes, Saucisses, pitch balls, carriages for Ordnance, Musquet rests, bandoliers, cannon powder, matches, Saltpetre, sulpher, bullets, pikes, Sabres, swords, morions, helmets, cuirasses, halbards, Javelins, pistols, and their holsters, belts, bayonets, horses with their harness and all other like kinds of arms and instruments of war for the use of troops.


Art 10.
These which follow shall not be reckoned in the number of prohibited goods, that is to say, all sorts of cloths, and all other manufactures of wool, flax, silk, cotton or any other materials, all kinds of wearing apparel together with the things of which they are commonly made; Gold, silver coined or uncoined, brass, iron, lead, copper, latten, coals, wheat, barley and all sorts of corn or pulse, tobacco, all kinds of spices, salted & smoked flesh, salted fish, cheese, butter, beer, oyl, wines, sugar, all sorts of salt and provisions which serve for the nourishment and sustenance of man; All kinds of coton, hemp, flax, tar, pitch, ropes, cables, sails, sail cloth, anchors and any parts of anchors, ship-masts, planks, boards, beams and all sorts of trees and other things proper for building or repairing ships; Nor shall any goods be considered as contraband, which have not been worked into the form of any instrument or thing for the purpose of war by land or by sea, much less such as have been prepared or wrought up for any other use. All which shall be reckoned free goods, as likewise all others which are not comprehended & particularly mentioned in the foregoing article, so that they shall not, by any pretended interpretation, be comprehended among prohibited or contraband goods. On the contrary they may be freely transported by the subjects of the king and of the United States even to places belonging to an enemy Such places only excepted as are besieged, blocked or invested, and those places only shall be considered as such, which are nearly surrounded by one of the belligerent powers.


Art. 11.
In order to avoid & prevent on both sides all disputes and discord, it is agreed that in case one of the parties shall be engaged in a war, the ships & vessels belonging to the subjects or inhabitants of the other shall be furnished with sea letters or passports, expressing the name, property and port of the vessel, and also the name & place of abode of the Master or Commander of the said vessel, in order that it may thereby appear that the said vessel realy & truly belongs to the subjects of the one or the other party. These passports which shall be drawn up in good & due form shall be renewed every time the Vessel returns home in the course of the year. It is also agreed that the said vessels when loaded shall be provided not only with sea letters but also with certificates containing a particular account of the cargo, the place from which the vessel sailed and that of her destination, in order that it may be known, whether they carry any of the prohibited or contraband merchandizes, mentioned in the 9 article of the present treaty; which certificates shall be made out by the officers of the place from which the vessel shall depart.


Art 12.
Although the vessels of the one and of the other party may navigate freely and with all safety as is explained in the 7 article, they shall nevertheless be bound at all times when required, to exhibit as well on the high sea as in port their passports & certificates above mentioned. And not having contraband Merchandize on board for an enemys port, they may freely and without hindrance pursue their voyage to the place of their destination. Nevertheless the exhibition of papers shall not be demanded of merchant ships under the convoy of Vessels of war; but credit shall be given to the word of the Officer commanding the Convoy.



Art 13.
If on producing the said certificates it be discovered that the vessel carries some of the goods which are declared to be prohibited or contraband & which are consigned to an enemy’s port, it shall not however be lawful to break up the hatches of such ships, nor to open any chest, coffers, packs, casks or vessels, nor to remove or displace the smallest part of the merchandizes until the cargo has been landed in the presence of officers appointed for the purpose and until an inventory thereof has been taken. Nor shall it be lawful to sell, exchange, or alienate the cargo or any part thereof, until legal process shall have been had against the prohibited merchandizes and sentence shall have passed declaring them liable to confiscation, saving nevertheless as well the ships themselves as the other merchandizes which shall have been found therein, which by virtue of this present treaty are to be esteemed free, and which are not to be detained on pretence of their having been loaded with prohibited merchandize and much less confiscated as lawful prize. And in case the contraband merchandize be only a part of the Cargo and the master of the vessel agrees, consents & offers to deliver them to the vessel, that has discovered them, in that case the latter, after receiving the merchandizes which are good prize, shall immediately let the vessel go and shall not by any means hinder her from pursuing her voyage to the place of her destination. When a vessel is taken and brought into any of the ports of the contracting parties, if upon examination she be found to be loaded only with merchandizes declared to be free, the owner or he who has made the prize shall be bound to pay all costs & damages to the master of the vessel unjustly detained.


Art 14
It is likewise agreed that whatever shall be found to be laden by the subjects of either of the two contracting parties on a ship belonging to the enemies of the other party the whole effects, although not of the number of those declared Contraband, shall be confiscated as if they belonged to the enemy, excepting nevertheless such goods and merchandizes as were put on board before the declaration of war & even six months after the declaration after which term none shall be presumed to be ignorant of it, which merchandizes shall not in any manner be subject to confiscation, but shall be faithfully & specifically delivered to the owners who shall claim or cause them to be claimed before confiscation & sale, as also their proceeds if the claim be made within eight months & could not be made sooner after the sale, which is to be public: provided nevertheless that if the said merchandizes be Contraband it shall not be in any wise lawful to carry them afterward to a port belonging to the enemy.


Art. 15.
And that more effectual care may be taken for the security of the two contracting parties, that they suffer no prejudice by the men of war of the other party or by privateers all captains & commanders of ships of his Swedish Majesty and of the United States and all their subjects shall be forbidden to do any injury or damage to those of the other party, & if they act to the contrary, having been found guilty on examination by their proper judges they shall be bound to make satisfaction for all damages & the interest thereof & to make them good under pain & obligation of their persons and goods.


Art. 16.
For this cause, every individual who is desirous of fitting out a privateer shall before he receives letters patent or special commission be obliged to give bond with sufficient sureties, before a competent judge, for a sufficient sum, to answer all damages & wrongs which the owner of the privateer his officers or others in his employ may commit during the cruize, contrary to the tenor of this treaty, and contrary to the edicts published by either party, whether by the king of Sweden or by the United States in virtue of this same treaty and also under the penalty of having the said letters patent & special commission revoked and made void.


Art. 17.
One of the contracting parties being at war & the other remaining neuter if it should happen that a merchant ship of the neutral power be taken by the enemy of the other party and be afterwards retaken by a ship of war or privateer of the power at war, also ships & merchandizes of what nature soever they may be when recovered from a pirate or sea-rover, shall be brought into a port of one of the two powers & shall be committed to the custody of the officers of the said port, that they may be restored entire to the true proprietor as soon as he shall have produced full proof of the property. Merchants, masters & owners of ships, seamen, people of all sorts, Ships & Vessels & in general all merchandizes & effects of one of the allies or their subjects shall not be subject to any embargo nor detained in any of the countries, territories, islands, cities, towns, ports, rivers or domains whatever of the other ally on account of any military expedition or any public or private purpose whatever, by seizure, by force, or by any such manner, much less shall it be lawful for the subjects of one of the parties to seize or take any thing by force from the subjects of the other party without the consent of the owner. This however is not to be understood to comprehend seizures, detentions and arrests made by order and by the authority of justice & according to the ordinary course for debts or faults of the subject, for which process shall be had in the way of right according to the forms of Justice.


Art. 18.
If it should happen that the two contracting parties should be engaged in a war at the same time with a common enemy, the following points shall be observed on both sides
1. If the ships of one of the two Nations retaken by the privateers of the other have not been in the power of the enemy more than 24 hours, they shall be restored to the original owner on payment of one third of the value of the ship and cargo. If on the contrary the vessel retaken has been more than 24 hours in the power of the enemy, it shall belong wholly to him who has retaken it.
2. In case, during the interval of 24 hours, a vessel be retaken by a man of war of either of the two parties, it shall be restored to the original owner on payment of a thirtieth part of the value of the vessel and cargo, and a tenth part, if it has been retaken after the 24 hours, which sums shall be distributed as a gratification among the crew of the men of war that shall have made the recapture.
3 The prizes made in manner above mentioned shall be restored to the owners after proof made of the property, upon giving security for the part coming to him who has recovered the vessel from the hands of the enemy.
4. The men of war and privateers of the two nations shall reciprocally be admitted with their prizes into each others ports; but the prizes shall not be unloaded or sold there until the legality of a prize made by Swedish ships shall have been determined according to the laws & regulations established in Sweden as also that of the prizes made by American vessels shall have been determined according to the laws & regulations established by the United States of America.
5 Moreover the King of Sweden and the United States of America shall be at liberty to make such regulations as they shall judge necessary respecting the conduct which their men of war & privateers respectively shall be bound to observe with regard to vessels which they shall take and carry into the ports of the two powers.


Art 19.
The ships of war of his Swedish Majesty and those of the United States, and also those which their subjects shall have armed for war may with all freedom conduct the prizes which they shall have made from their enemies into the ports which are open in time of war to other friendly nations, and the said prizes upon entering the said ports shall not be subject to arrest or seizure nor shall the officers of the places take cognizance of the validity of the said prizes which may depart and be conducted freely & with all liberty to the places pointed out in their Commissions, which the captains of the said vessels shall be obliged to shew.


Art 20.
In case any vessel belonging to either of the two States or to their subjects shall be stranded, shipwrecked or suffer any other damage on the coasts or under the dominion of either of the parties, all aid and assistance shall be given to the persons shipwrecked or who may be in danger thereof and passports shall be granted to them to secure their return to their own Country. The ships and merchandizes wrecked or their proceeds if the effects have been sold, being claimed in a year & a day by the owners or their attorney shall be restored on their paying the costs of Salvage conformable to the laws and customs of the two Nations.


Art. 21
When the subjects and inhabitants of the two parties with their vessels whether they be public, and equipped for war or private or employed in Commerce shall be forced by tempest, by pursuit of privateers and of enemies or by any other urgent necessity, to retire and enter any of the rivers, bays, roads or ports of either of the two parties, they shall be received and treated with all humanity & politeness and they shall enjoy all friendship protection & assistance, and they shall be at liberty to supply themselves with refreshments, provisions & every thing necessary for their sustenance, for the repair of their vessels and for continuing their voyage, provided allways that they pay a reasonable price; and they shall not in any manner be detained or hindered from sailing out of the said ports or roads but they may retire and depart when and as they please without any obstacle or hindrance.


Art 22
In order to favour Commerce on both sides as much as possible, it is agreed that in case a war should break out between the said two nations, which God forbid, the term of nine months after the declaration of war shall be allowed to the merchants and subjects respectively on one side and the other, in order that they may withdraw with their effects and moveables, which they shall be at liberty to carry off or to sell where they please without the least obstacle; nor shall any seize their effects & much less their persons during the said nine months, but on the contrary passports which shall be valid for a time necessary for their return shall be given them for their vessels and the effects which they shall be willing to carry with them. And if any thing is taken from them or if any injury is done to them by one of the parties their people & subjects during the term above prescribed, full and entire satisfaction shall be made to them on that account. The above mentioned passports shall also serve as a safe conduct against all insults or prizes which privateers may attempt against their persons and effects.


Art. 23.
No subject of the king of Sweden shall take a commission or letters of marque for arming any vessel to act as a privateer against the United States of America or any of them or against the subjects people or inhabitants of the said United States or any of them or against the property of the inhabitants of the said States from any prince or state whatever with whom the said United States shall be at war. Nor shall any citizen subject or inhabitant of the said United States or any of them apply for or take any commission or letters of marque for arming any vessel to cruize against the subjects of his Swedish Majesty or any of them or their property from any prince or State whatever with whom his said Majesty shall be at war. And if any person of either nation shall take such commissions or letters of marque he shall be punished as a pirate.


Art. 24
The Vessels of the subjects of either of the parties coming upon any Coast belonging to the other, but not willing to enter into port or being entered into port and not willing to unload their cargoes or to break bulk, shall not be obliged to do it, but on the contrary shall enjoy all the franchises and exemptions which are granted by the rules subsisting with respect to that Object.


Art. 25.
When a vessel belonging to the subjects & inhabitants of either of the parties sailing on the high Sea shall be met by a ship of war or privateer of the other, the said ship of war or privateer, to avoid all disorder shall remain out of Cannon shot, but may always send their boat to the merchant ship, and cause two or three men to go on board of her, to whom the master or commander of the said vessel shall exhibit his passport stating the property of the vessel and when the said vessel shall have exhibited her passport, she shall be at liberty to continue her voyage and it shall not be lawful to molest or search her in any manner, or to give her chase or force her to quit her intended Course.


Art 26
The two contracting parties grant mutually the liberty of having, each in the ports of the other, Consuls, vice Consuls, Agents and commissaries whose functions shall be regulated by a particular agreement.


Art 27.
The present treaty shall be ratified on both sides and the ratifications shall be exchanged in the space of eight months, or sooner if possible, counting from the day of the signature.
In faith whereof the respective plenipotentiaries have signed the above articles and have thereto affixed their seals.
Done at Paris the third day of April in the year of our Lord one thousand seven hundred and eighty three.

  
    signed. Gustav Philip Comte DE Creutz
       B Franklin
    LS.LS.
  
 


Separate Article
The king of Sweden and the United States of North America agree that the present treaty shall have its full effect for the space of fifteen years counting from the day of the ratification, and the two contracting parties reserve to themselves the liberty of renewing it at the end of that term.
Done at Paris the third of April in the year of our Lord One thousand seven hundred & eighty three
    
    signed. Gustav Philip Comte DE Creutz
       B Franklin
    LS.LS.
  



Separate Articles
Art 1.
His Swedish Majesty shall use all the means in his power to protect & defend the vessels and effects belonging to citizens or inhabitants of the United States of North America and every of them, which shall be in the ports, havens roads or on the Seas near the countries, islands cities and towns of his said Majesty, and shall use his utmost endeavours to recover and restore to the right owners all such vessels and effects which shall be taken from them within his jurisdiction.


Art 2.
In like manner the United States of North America shall protect & defend the vessels and effects belonging to the subjects of his Swedish Majesty, which shall be in the ports, havens, or roads or on the seas near to the countries, islands cities and towns of the said states and shall use their utmost efforts to recover and restore to the right owners all such vessels and effects which shall be taken from them within their jurisdiction.


Art. 3.
If in any future war at sea the contracting powers resolve to remain neuter and as such to observe the strictest neutrality then it is Agreed that if the merchant ships of either party should happen to be in a part of the sea where the ships of war of the same nation are not stationed, or if they are met on the high sea, without being able to have recourse to their own convoys in that case the commander of the ships of war of the other party, if required, shall in good faith and sincerity give them all necessary assistance, and in such case the ships of war and frigates of either of the powers shall protect and support the merchant ships of the other, provided nevertheless, that the ships claiming assistance are not engaged in any illicit commerce contrary to the principle of the neutrality.


Art 4
It is agreed & concluded that all merchants, captains of merchant ships or other subjects of his Swedish Majesty shall have full liberty in all places under the dominion or jurisdiction of the United States of America to manage their own affairs and to employ in the management of them whomsoever they please; And they shall not be obliged to make use of any interpreter or broker nor to pay them any reward unless they make use of them. Moreover the masters of ships shall not be obliged, in loading or unloading their vessels to employ labourers appointed by public Authority for that purpose; but they shall be at full liberty, themselves to load or unload their vessels or to employ in loading or unloading them whomsoever they think proper without paying reward under the title of salary to any other person whatever, And they shall not be obliged to turn over any kind of merchandizes to other vessels nor to receive them on board their own nor to wait for their lading longer than they please, And all and every of the citizens people and inhabitants of the United States of America shall reciprocally have and enjoy the same privileges and liberties in all places under the jurisdiction of the said realm.


Art 5
It is agreed that when merchandizes shall have been put on board the ships or vessels of either of the contracting parties they shall not be subjected to any examination; but all examination and search must be before lading and the prohibited merchandizes must be stopped on the spot before they are embarked, unless there is full evidence or proof of fraudulent practice on the part of the owner of the ship or of him who has the command of her. In which case only he shall be responsible and subject to the laws of the country in which he may be. In all other cases neither the subjects of either of the contracting parties who shall be with their vessels in the ports of the other, nor their merchandizes shall be seized or molested on account of Contraband goods which they shall have wanted to take on board, nor shall any kind of embargo be laid on their ships, subjects or citizens of the State, whose merchandizes are declared contraband or the exportation of which is forbidden, those only who shall have sold or intended to sell or alienate, such merchandize, being liable to punishment for such contravention.
Done at Paris the third day of April in the year of our Lord one thousand seven hundred and eighty three


  
    signed.
    Gustav Philip Comte DE Creutz
       B Franklin
    LSL.S.
  


 
Notation: Translation of Treaty with Sweden—
